Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146654                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  STANLEY McKEOWN and AMY                                                                                David F. Viviano,
  McKEOWN,                                                                                                           Justices
           Plaintiffs-Appellants,
  v                                                                SC: 146654
                                                                   COA: 303524
                                                                   Macomb CC: 2009-004393-NZ
  ROSE STELKIC and CLAIRRIDGE
  ESTATES APARTMENTS, LLC,
            Defendants-Appellees.

  ____________________________________/

        On order of the Court, the application for leave to appeal the November 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           h0520
                                                                              Clerk